DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 4-19 and 21-28 are currently pending. Claims 3 and 20 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10, 11, 15, 17-19, 21-23, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (10,387,826) in view of Ramnani (US 2014/0066044) and JP 2010126949(A)-per the Applicant’s QPIDS submission.
Regarding claims 1, 18 and 28,
SIMMONS teaches a key information sharing system that allows key information as first information to be shared, the first information being associated with an object equipped with a control device, the control device performing a predetermined control to the object when the control device receives the first information from an external terminal, the key information sharing system comprising:
a server configured to deliver the first information (see server 101-104 in fig. 1); and
a first portable terminal possessed by a user (107 in fig. 1), the first portable terminal configured to receive the first information delivered from the server, wherein
the server (101-104 in fig. 1) includes a processor configured to add second information to the first information that is delivered to the first portable terminal (col. 4:63-col. 5:5). 
Simmons fails to teach:
A.) the second information being information that allows the first information to be transferred between the first portable terminal and a second portable terminal possessed by a third-party without the server;
B.) the first portable terminal includes a terminal-to-terminal communication interface circuit configured to transmit the first information to the second portable terminal in response to an input operation by the user, when the first portable terminal 
C.) the processor of the server sets a restriction content for the predetermined control, based on a function restriction request transmitted from the first portable terminal to the server, and adds third information to the first information, the restriction content being contained in the third information.
RAMNANI teaches a server (206 in fig. 2) further comprising an information transmitting unit (206b) and an information generation unit (206a) configured to add second information to the first information that is delivered to the first portable terminal (202/204 in [0041]), the second information being information that allows the first information to be transferred between the first portable terminal (202/204 per [0041]) and a second portable terminal possessed by a third-party (204/202 per [0041]) without the server (206) ([0079] teaches that server 206 sends verifying information to 202 and 204, which permits the direct exchange of information between device 202 and device 204 as a one-to-one encounter), and
the first portable terminal (202/204) includes a terminal-to-terminal communication interface (see discussion of one-to-one encounter in [0079]) configured to transmit the first information to the second portable terminal in response to an input operation by the user, when the first portable terminal receives the first information to which the second information has been added, from the server ([0050] teaches that device 204 is used to accept a request via “click” on device 204 after which, first information is sent to device 202; [0079] teaches a one-to-one encounter).

Simmons in combination with RAMNANI, fails to teach: C.) the processor of the server sets a restriction content for the predetermined control, based on a function restriction request transmitted from the first portable terminal to the server, and adds third information to the first information, the restriction content being contained in the third information.
JP 2010126949(A) teaches an electronic key system capable of limiting the functions allowed by the electronic key, wherein
 the processor of the server (20) sets a restriction content for the predetermined control ([0009] teaches providing an electronic key system capable of setting restrictions on the functions that can be executed by the electronic key when the electronic key is created), based on a function restriction request transmitted from the first portable terminal to the server ([0034] teaches that the “mobile phone A10 sets the restriction items in the restricted electronic master key based on the operation by the operator (S4)” and [0035] teaches that “Subsequently, the mobile phone A10 makes a request for issuing a restricted electronic master key”) and adds third information to the first information ([0015] teaches that key information includes data which “determines whether or not the electronic key is capable of executing the function of the vehicle 40”), the restriction content being  ([0036] teaches “the center server 20 of the management center issues an electronic key that functions as a restricted electronic key in response to a restricted electronic key issuance request from the mobile phone A10”).
Before the effective filing date of the invention, it would have been obvious to further modify the Simmons device, per the teachings of JP 2010126949(A), modifying the server such that it sets a restriction content for the predetermined control, based on a function restriction request from the first portable terminal, for the purpose of permitting the vehicle owner/administrator to set restrictions on the functions that can be executed by the electronic master key when the key has been lent to another person, particularly when the another person may pose a security problem.

Regarding claims 2 and 19,
Simmons teaches that the information generation unit further adds third information to the first information when the information generation unit adds the second information to the first information, the third information being information that restricts the predetermined control that is allowed to be performed to the object when the control device receives the first information (column 8:4-24 teaches an authentication ID code i.e., first information, and additional authorization for test driving i.e., third information, and information which authorizes access without starting the engine i.e., second information); and
the user terminal transmits the first information to which the third information has been added from the terminal-to-terminal communication unit to the third-party 

Regarding claims 4 and 21,
Simmons teaches that the information generation unit further adds fourth information to the first information when the information generation unit adds the second information to the first information, the fourth information being information that restricts use of the first information by the third-party terminal (col. 8:4-25 teaches that HHU may include authorized information i.e., restriction information, to unlock a vehicle and start/stop the engine); and
the user terminal (107) transmits the first information to which the fourth information has been added from the terminal-to-terminal communication unit to the third-party terminal (108), when the user terminal receives the first information to which the second information and the fourth information have been added, from the delivery device.

Regarding claims 5 and 22,
Simmons teaches that the information generation unit sets a restriction content for the first information, based on a use restriction request transmitted from the user terminal to the delivery device, and adds the fourth information to the first information, the restriction content being contained in the fourth information (column 7:62-64 teaches 

Regarding claims 10 and 11,
Simmons teaches that the user terminal adds third information to the first information, and transmits the first information to which the third information has been added, to the third-party terminal, when the user terminal receives the first information to which the second information has been added, from the delivery device, the third information being information that restricts the predetermined control that is allowed to be performed to the object when the control device receives the first information(col. 8:4-25 teaches that HHU may include authorized information i.e., restriction information, to unlock a vehicle and start/stop the engine).

Regarding claims 15 and 23,
Simmons teaches that the fourth information contains information that restricts a use period or the number of times of use in which the third-party terminal is allowed to validly use the first information(column 7:62-64 teaches that restrictive information includes limitations on time of access, amount of access, type of access or other restrictions).

Regarding claims 17 and 27,
Simmons teaches that the object is a vehicle (col. 1:18-20 teaches that the apparatus pertains to a vehicle); and
.

Allowable Subject Matter
Claims 6-9, 12-14, 16, 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DIONNE PENDLETON/Primary Examiner, Art Unit 2689